[image_001.jpg] 

AN AGREEMENT BETWEEN the
FOUNDATION FOR A GREATER AMERICA, INC.,
&
CROSSCLICK MEDIA, INC.



This AGREEMENT (“Agreement”) is entered into on December 2, 2014, by and between
the Foundation For A Greater America, Inc. (“FFAGA”) having an office address at
PO Box 3587, Tustin, CA 92781 and CrossClick Media, Inc. (“CCM”), having an
address at 8275 S. Eastern Ave., Suite 200-661, Las Vegas, NV 89123. This
Agreement is to identify the terms and the process structure by which CCM will
provide Master Contractor services to FFAGA.

As the Master Contractor, CCM’s responsibilities include, but are not limited
to: Identifying call centers that may want to participate in the process of
reaching out to contributors on behalf of FFAGA and our dba, Voters for Hillary;
accounting of all of the transactions (contributions), as well as the charges
related to any and all other services and expenses, including but not limited to
refunds/chargebacks, reserve accounts, access to dialers / phone system, usage
fees, processing fees for those call centers that join our team; supply of call
lists to the various call centers; etc., shall be CCM, the Master Contractor in
concert with FFAGA. The revenue for this Agreement is tied directly to
contributions from each call signed up and overseen by CCM and the commission
structure is outlined in the Addendum “B”.

WHEREAS, FFAGA is a political action committee (“SUPERPAC”) registered with the
Federal Elections Commission (“FEC”) and their campaign, Voters for Hillary; and

WHEREAS, CCM desires to act as a Master Contractor providing services such as:
agent in sourcing and vetting potential call center operations to participate in
the FFAGA / VotersforHillary.com campaign; a compliance officer, to ensure
continued compliance with the Voters for Hillary processes and requirements; a
liason to relay information, scripts, invoices, rules, requirements and
restrictions for operating. These are vital services for the Foundation for a
Greater America, Inc., as it allows FFAGA to focus on the processes of program
building, advertisement creation, and other creative aspects.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the receipt of which hereby is acknowledged, it is
agreed as follows:

1)FFAGA/VfH hereby authorize CCM to act as a Master Contactor, providing the
various services described above and to receive a fee as a percentage of the
contributions generated by the call center operations that CCM has recruited and
approved to call on behalf of FFAGA/VfH. Further, to act as an emissary:
translating the compensation model; scripts; processes for pledges, and
contributions; invoicing; and facilitating communications between the Foundation
and the respective call centers. The compensation model for CCM as well as for
the prospective call centers are both spelled out, as are the reserve fund
details and processes in Addendum “B” attached.




 

 

 

2)CCM agrees to provide the call centers with any / all services that are
required to successfully accomplish the prospecting of contributors within the
guidelines established by FFAGA/VfH. They will provide information about what
technology is required to utilize / access our processing of the contributions,
they will provide an ongoing source of prospect lists, and potentially access to
their phone system and auto-dialer (“Five 9”). This system “Five 9” is managed
directly by CCM and will be provided to call centers that desire to avail
themselves of the advantages that the “Five 9” system offers. The fee schedule
that we typically offer out the system has been removed from Addendum A as it is
CCM’s system. However, the fees for processing pledge letters are outlined in
Addendum “A” attached. While prospective call lists will provided either at no
charge by FFAGA/VfH, they must be fully worked before being replaced or
augmented (for which our definition of “fully worked” means at least six (6)
attempted contacts per name).

 

3)From the date of this Agreement, CCM and their respective call center recruits
hereby agree to assume full responsibility for, and to save, defend, protect and
indemnify and otherwise hold FFAGA/ VfH, its parent and subsidiaries, and their
respective officers, directors and employees, harmless of, from and against all
claims, demands, proceedings, suits and actions and liabilities, losses,
expenses and costs (including reasonable attorney’s fees) incurred by them in
connection therewith or otherwise (collectively, “Indemnified Costs”), arising
from any act, omission or failure to act by CCM or any recruited individual call
center. All recruited entities will have to do the same.

 

4)All fees for capturing contributions for Voters for Hillary will be as shown
in SCHEDULE B attached.



5)a) This Agreement may be terminated by either party with sixty (60) days
written notice to the other without cause. However, any existing contribution
stream being generated from existing call centers will continue to pay
commissions (albeit at a lower rate (see Addendum “B”), due to the void created
when the Agreement is terminated and CCM is no longer providing the liaison
services, call lists, compliance functions, etc. (see Section 1 above – “They
will act as an emissary: translating the compensation model; scripts; processes
for pledges, and contributions; and relaying concerns between all parties”), for
a period of one hundred and eighty (180) days from the date of notice to
terminate or the Presidential Election in November 2016, whichever is first, and
will terminate all responsibilities of FFAGA/VfH to pay and monies to CCM.
However, any call center that provided zero contributions in a forty-five
consecutive days – roughly six (6) weeks, will be deemed to have ceased efforts
and will be sent a letter to that end. This will be viewed as a de facto
termination notice, and all commissions due at that time will be scheduled for
payment on the next pay date and any successive contributions from contributors
that they originally contacted that is either a first or second contribution,
will not be paid out since no notice was provided. All payments will be subject
to processing costs and reserve requirements. The reserve pool will unwind over
the period of the rolling reserve calculation. CCM will be subject to the same
reserve account processing, as no commissions will be paid to a call center or a
Master Contract on bounced checks, chargebacks or refunds to any entity.

 

2

 



d) However, if this Agreement is terminated for cause, then notice of the cause
must be fully spelled out and CCM will have ten (10) business days to cure the
issue. If cured, then nothing will change in the Agreement. However, if the same
“cause” is found to occur more than once, there will be NO cure period for
repeated offenses. If the situation is not cured within the ten (10) business
day window, then the Agreement shall cease at expiration of the window to cure
(the 11th business day following notice to cure), and no additional commissions
shall be paid on any contributions from existing call centers. Cause will be
outlined in Addendum “C”.

 

e) If an Agreement with one or more of the recruited call center entities is
terminated for cause, it would have direct impact on this Agreement, unless CCM
McDonald also involved in the issue. If an individual referred Call Center
Agreement is terminated for cause, there will be no further commissions paid out
to that call center or to the Master Contractor, CCM.

 

6)As of the date hereof, FFAGA/VfH and CCM are not subject to any pending or
threatened litigation, civil or criminal, by any person, or to any pending or
threatened proceeding or investigation, before a court, arbiter or government
agency that would impede their respective abilities to fulfil the terms of this
Agreement.

 

7)This Agreement supersedes any and all prior agreements, written or oral,
between FFAGA/VfH and CCM. Further, this Agreement may be amended only by
written Agreement of the FFAGA and CCM specifically referring to the provision
to be amended. Any provision of this Agreement may be waived only by an
instrument in writing, signed by the party or parties against who or which
enforcement of such waiver is sought specifically referring to the provision to
be waived. The failure of any party hereto at any time to require the
performance by any other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision, a
waiver of the provision itself, or a waiver of any other provision of this
Agreement.

 

3

 



8)Any notice of other communication required or permitted under this Agreement
shall be effective only if it is in writing, faxed, emailed, delivered
personally or sent by registered or certified mail, postage prepaid addressed as
follows:



Foundation For A Greater America, Inc. CrossClick Media, Inc. Attn: Michelena
Thompson Attn: Kurtis A. Kramarenko Assistant Treasurer
President and Chief Executive Officer PO Box 35877 8275 S. Eastern Ave., Suite
200-661 Tustin, CA 92781 Las Vegas, NV 89123 miichelena@FFAGA.org
Kurt@CrossClickMedia.com (Ofc) 949-201-1301 (Ofc) 855-873-7992




9)If either party is required to bring an action or proceeding to enforce the
terms of this Agreement, the prevailing party shall be entitled to recover costs
incurred and reasonable attorney’s fees from the other party.



10)If any provision, or part thereof, of this Agreement is judicially declared
invalid, void or unenforceable, each and every other provision, or part thereof,
nevertheless shall continue in full force and effect, and the unenforceable
provision shall be changed shall be changed or interpreted so as best to
accomplish the objectives and intent of such provision within the limits of
applicable law.

 

11)The failure of either party to enforce any of its rights hereunder or at law
shall not be deemed a waiver or a continuing waiver of any of its rights or
remedies against the other party, unless such failure or waiver is in writing.

 

12)This Agreement is binding upon and is for the benefit of the parties hereto
and their respective successors, heirs, executors, administrators, legal
representatives and permitted assigns. This Agreement constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof.
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of California without regards to conflicts of law
principles, and may be executed in several counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

 



 

 

(The balance of this page intentionally left blank)

4

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written. 

 

Foundation For A Greater America, Inc. dba Voters for Hillary

 

 

By: /s/ Mickey Thompson

Mickey Thompson, Assistant Treasurer

 

 

 

CrossClick Media, Inc.





By: /s/ Kurtis Kramarenko

Kurtis Kramarenko, President

 

  

 

(The balance of this page intentionally left blank)

5

 

 

ADDENDUM “A”

 

Redacted. 



6

 

 

ADDENDUM “B”

 

Redacted.

7

 

 

ADDENDUM “C”




The reason for termination with Cause are still be vetted with our attorney, but
will include:

Fraud; Larceny; misappropriation; failure to act within the parameters provided
by FFAGA; any action or inaction deemed to be inappropriate with contributors;
any action or inaction that might lead to any type of negative action by the FEC
or any other governmental regulatory agency regarding calling or conversations
with prospective contributors, etc. As for DRTV / Christine McDonald’s role in
anything like this, since they would not be directly acting to raise
contributions, it would include knowledge, tacit or direct support for the
activity, or intentional misleading statements or messages (including, but not
limited to mail, email, tweets or any other electronic communication) that would
show involvement in any activity that would or could lead to disciplinary action
by any regulatory entity.

 

Again, this is still being formulated and any input you might have could be
helpful.



8

 



 

ADDENDUM “D”

 

[image_002.jpg] 

9

 

